Citation Nr: 0804387	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-39 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for acid 
peptic disease with reflux esophagitis, hiatal hernia, and 
esophageal stricture, post-operative esophageal rupture 
(hereinafter referred to as a gastrointestinal disability).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from October 1970 to 
October 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran's service-
connected gastrointestinal disability is manifested by more 
than episodes of intermittent dysphagia, some nausea and 
vomiting, occasional diarrhea, and some abdominal pain, 
without clinical findings of melena, hematemesis, anemia, or 
weight loss reflective of severe impairment of health.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for the veteran's service-connected acid peptic disease with 
reflux esophagitis, hiatal hernia, and esophageal stricture, 
post-operative esophageal rupture are not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.27, 4.20, 4.114, Diagnostic Code (DC) 
7399-7305 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, as the 
appellant's claim for an increased rating for his service-
connected gastrointestinal disability is being denied, as set 
forth below, there can be no possibility of prejudice to him.  
As set forth herein, no additional notice or development is 
indicated in the appellant's claim. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In an August 2004 letter, issued prior to the October 2004 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claim under the VCAA and the 
effect of this duty upon him claim.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



II.	Factual Background

Service connection for the veteran's gastrointestinal 
disability was granted in a September 1989 rating decision 
that awarded a 40 percent disability rating for acid peptic 
disease with reflux esophagitis, hiatal hernia, and 
esophageal stricture, postoperative esophageal rupture.  In 
March 1994, VA medical records indicate that the veteran had 
stenosis of the esophagus and underwent dilation.   In a 
February 1995 rating action, the RO confirmed and continued 
the previously assigned 40 percent evaluation for the 
veteran's service-connected gastrointestinal disability. 

In August 2004, the RO received the veteran's current claim 
for an increased rating.  In conjunction with his claim, the 
RO obtained VA medical records and examination reports, dated 
from June 2002 to October 2005.

When seen in the VA outpatient clinic in June 2002, the 
veteran was noted to be 5 foot 2 inches tall and weighed 195 
pounds.  His abdomen was soft and benign and his history of 
esophageal stricture, status post dilation, was described as 
currently stable.  In January 2003, records show that the 
veteran weighed 198 pounds and complained of difficulty 
swallowing.  He was agreeable to seeing a gastroenterologist 
regarding dilation.

In February 2003, the veteran was seen by a 
gastroenterologist in the VA outpatient clinic.  The medical 
record indicates that the veteran had difficulty swallowing 
and was willing to undergo dilation.  The veteran said he had 
intermittent dysphagia with no odynophagia.  He was 
maintaining his weight and requested his medications be 
changed.  

Objectively, the veteran weighed 201 pounds, and was 
described as overweight with a high body weigh index.  His 
abdomen was obese and non tender.  There were no liver/spleen 
ascites and no edema.  The assessment was gastroesophageal 
reflux disease (GERD) secondary to chronic GERD and a history 
of esophageal stricture secondary to esophageal rupture 
secondary to vomiting and pill-induced esophageal burn on top 
(by history) with a history of esophageal dilation that was a 
bad experience.  The veteran requested to discontinue taking 
Rberprazole.  Prevacid and Lansoprazole were prescribed that 
the veteran said helped.  He was advised to avoid foods and 
beverages he knew produced his symtoms, e.g., acidic 
juices/fruits, chocolate, and sodas; abstain from alcohol, 
lose weight and maintain ideal body weight, and take small 
and frequent meals instead of large ones.  His medications 
should be taken in liquid form or crushed, if possible.  The 
veteran was also advised to be seated when taking medications 
and drink plenty of water with them to prevent recurrent 
pill-induced esophageal burn.

When seen in the VA outpatient clinic in May 2003, the 
veteran complained of intermittent abdominal pain for the 
past year.  He weighed 201 pounds.  He currently denied any 
pain but reported that, occasionally while mowing the lawn, 
his right lower abdomen had sharp pain that lasted only 
seconds and then went away.  On examination, his abdomen was 
moderately obese and nontender, with positive bowel sounds, 
and no masses.  The clinical plan included abdominal pain 
that was fairly non specific.  Abdominal series films were to 
be requested.

A November 2003 VA medical record indicates that the veteran 
was seen for a regular appointment.  He denied any complaints 
and reported having intermittent fatigue.  He gained a lot of 
weight recently but was very sedentary.  He denied having any 
abdominal pain or nausea or vomiting.  He had some 
intermittent diarrhea that he attributed to his taking 
Lansoprazole.  He denied having abdominal cramps or blood in 
his diarrhea.  Objectively, the veteran weighed 201.4 pounds.  
His vital signs were stable.  Abdominal examination revealed 
divarication of the recti with no masses palpable and the 
abdomen was soft and nontender with no bruits.  The 
assessment included dysphagia that was currently asymptomatic 
on Lansoprazole, and fatigue attributable to hypothyroidism, 
for which thyroid replacement medication was prescribed.  

In January 2004, the veteran was seen in the VA outpatient 
clinic for a regular appointment and sinus-related 
complaints.  He reported intermittent nausea that he thought 
occurred because he took a pill without food.  He weighed 206 
pounds.  The assessment indicated that the veteran's 
dysphagia was currently asymptomatic on Lansoprazole.

An April 2004 VA medical record indicates that the veteran 
weighed 210 pounds.  Objectively, there were positive bowel 
sounds and his abdomen was soft and nontender.  His dysphagia 
was currently asymptomatic on Omeprazole (that replaced 
Lansoprazole) and he was described as non-complaint with 
medication.  

The veteran underwent VA examination in August 2004.  
According to the examination report, the veteran reported 
that food continued to get stuck approximately once a day.  
When that happened, he vomited it back up.  He denied any 
hematemesis or melena.  The veteran's prescribed medications 
included Omeprazole daily.  He denied any secretory 
disturbances after meals and had occasional diarrhea but no 
constipation.  The veteran had no episodes of colic 
distention, nausea, or vomiting.  He complained of some pain 
in the right lower quadrant at times.  It was noted that the 
veteran saw a VA physician in February 2003 (as described 
above).  The veteran had a previous esophageal dilation that 
was a bad experience and did not want to have further tests 
for this, nor did he want to have an 
esophagogastroduodenoscopy (EGD).  

On examination, the veteran had a slight weight gain due to 
drinking a lot of pop.  There were no signs of anemia.  
Results of a complete blood count (CBC) were normal.  There 
was no tenderness with palpation of the abdomen.  Bowel 
sounds were present and no masses were felt.  The clinical 
impression was that the veteran's service-connected 
gastrointestinal disability persisted and will only worsen 
over time.

The VA outpatient records indicate that, when seen in March 
2005, the veteran complained of increased dysphagia.  He had 
significant improvement while taking Omeprazole but ran out 
of the medication and his symtoms worsened.  The veteran 
requested renewal of the Omeprazole and antacid tablet 
prescriptions.  He was not taking blood pressure and 
cholesterol medication due to financial issues and was taking 
medication prescribed from the Mental Hygiene Clinic.  The 
examiner noted that, otherwise, the veteran seemed to be 
doing very well.  His CBC was stable.  

Objectively, the veteran did not appear in acute distress.  
His abdomen was soft and nontender and there were positive 
bowel sounds.  The assessment included dysphagia that was 
currently bothersome due to the veteran running out of 
Omeprazole.  That medication was to be discontinued as it was 
non-formulary and Pepcid and antacid tablets were prescribed.  

When seen in the VA outpatient clinic in April 2005, it was 
noted that the veteran weighed 206 pounds.  His abdomen was 
nontender.

A July 2005 VA medical record reveals that the veteran was 
seen for follow up of other physical disorders.  At that 
time, he weighed 189.6 pounds.  His abdomen was soft and 
nontender.  The examiner noted that the veteran's dysphagia 
was stable on Pepcid.  

An October 2005 VA record indicates that the veteran was seen 
for follow up and had no acute problems.  He weighed 191.5 
pounds.  His abdomen was soft and non tender and dysphagia 
was stable on Pepcid.

III.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected gastrointestinal disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran's service-connected gastrointestinal disability 
is currently assigned a 40 percent rating under DC 7399-7305.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. §§ 4.20, 4.27.

A 40 percent evaluation under DC 7305, that evaluates 
duodenal ulcer, contemplates moderately severe symptoms that 
are less than severe but with impairment of health manifested 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging ten days or more in duration at least four 
or more times a year.  38 C.F.R. § 4.114, DC 7305.  A 60 
percent rating is warranted when there is evidence of severe 
symptoms of pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.

A 40 percent evaluation is not afforded under DC 7346 that 
evaluates hiatal hernia.  38 C.F.R. § 4.114, DC 7346 (2007).  
Rather, a 30 percent evaluation contemplates persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  Id.  
A 60 percent evaluation contemplates symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  Id.

Hypertrophic gastritis (identified by gastroscope) is rated 
under DC 7307.  38 C.F.R. § 4.114, DC 7307 (2007).  Under 
this diagnostic code, a 60 percent rating requires chronic 
hypertrophic gastritis with severe hemorrhages or large 
ulcerated or eroded areas.  Id.  Atrophic gastritis is a 
complication of a number of diseases, including pernicious 
anemia, and is treated based on the underlying condition.  
Id.

Stricture of the esophagus is rated under DC 7203.  38 C.F.R. 
§ 4.114, DC 7203 (2007).  A severe stricture of the 
esophagus, permitted liquids only, warrants a 50 percent 
rating.  Id.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined 
with each other.  Instead, a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Weight loss is a criterion for a disability rating higher 
than currently assigned for the veteran's gastrointestinal 
disorder under DC 7305.  For purposes of evaluating 
conditions in Section 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained over three months or 
longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer. The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy. 
"Baseline weight" means the average weight for the two-
year-period preceding onset of the disease.  See 38 C.F.R. § 
4.112 (2007).

Upon review of the objective and competent medical evidence 
of record, the Board is of the opinion that a rating in 
excess of the currently assigned 40 percent is not warranted 
for the veteran's service-connected gastrointestinal 
disability.  

As noted, under DC 7305, a 60 percent rating is applicable if 
the gastrointestinal disorder is severe, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Here, the probative medical 
evidence fails to show that the veteran has hematemesis, 
melena, or anemia.  While the record includes his complaint 
of dysphagia, with occasional diarrhea and some nausea and 
vomiting, and some evidence of weight loss, his symtoms 
simply do not meet the criteria for a 60 percent rating under 
DC 7305.   

During his VA examination in August 2004, and in the VA 
medical records, the veteran indicated that he had difficulty 
swallowing and that food got stuck about once a day that he 
then vomited up.  There was no clinical evidence of 
epigastric tenderness and VA physicians, in January and April 
2004, noted that the veteran was asymptomatic on his 
prescribed medication.  In July and October 2005, VA 
physicians reported that the veteran's condition was stable 
on Pepcid.  Thus, the veteran's symtoms of difficulty 
swallowing, intermittent abdominal pain, nausea and vomiting 
are simply not shown to be productive of a definite 
impairment of health.  Although the veteran has been noted to 
have abdominal pain, difficulty swallowing, and periodic 
vomiting in the past, the Board notes that such 
symptomatology is consistent with the currently assigned 40 
percent rating.  In the absence of pain only particularly 
relieved by standard ulcer therapy, and the veteran's own 
denial of current symptomatology beyond occasional vomiting 
and difficulty swallowing, the evidence is clearly not in 
support of a rating in excess of 40 percent.  Therefore, the 
schedular criteria for an increased rating under DC 7305 are 
not met.  

Certainly, the Board acknowledges that, during the pendency 
of the veteran's appeal, he required changes in his 
prescribed medication for discomfort and pain caused by his 
gastrointestinal disability.  Clearly, his service-connected 
condition is not cured and requires the use of medication.  
As such, the Board is of the opinion that the probative 
medical evidence demonstrates essentially moderately severe 
impairment due to intermittent episodes of abdominal pain and 
difficulty swallowing partially relieved by prescribed 
medication.  However, a 60 percent rating under Diagnostic 
Code 7305 requires a severe impairment, only partially 
relieved by standard therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
While the veteran experiences difficulty swallowing and pain 
only partially relieved by medication, his symptoms are to be 
considered, but are not determinative of the criteria for a 
60 percent rating.  In fact, VA physicians in January and 
April 2004 described his dyspghagia as asymptomatic when 
taking his prescribed medication and, in July and October 
2005, described his condition as stable on Pepcid.  Overall, 
his symptoms do not reflect a severe impairment productive of 
definite impairment of health.

Although the veteran's weight has fluctuated during the 
pendency of his appeal, there is no clinical evidence of 
material weight loss.  Here, the record clearly indicates 
that examiners encouraged the veteran, who is 5 feet 2 inches 
tall, to lose weight.  In June 2002, he weighed 195, in 
February 2003 he weighed 2001 and, in April 2004, he weighed 
210 pounds, a gain of almost 15 pounds over two years.  
However, in November 2003, hypothyroidism was diagnosed and 
thyroid replacement medication was prescribed.  While the 
August 2004 VA examiner noted that the veteran had a slight 
weight gain it was attributed to drinking a lot of soda.  In 
October 2005, the veteran weighed 191 pounds, only 4 pounds 
less than his June 2002 weight.

The veteran's service-connected gastrointestinal disability 
includes hiatal hernia. Significantly, under DC 7346, a 60 
percent rating is warranted where the evidence shows symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or where the evidence shows 
other symptom combinations productive of severe impairment of 
health.  The evidence of record indicates that the veteran 
has difficulty swallowing, intermittent abdominal pain, and 
occasional vomiting; however, he does not have material 
weight loss, hematemesis or melena, or even moderate anemia. 
Although the February 2003 VA medical record indicates that 
the veteran had GERD, his gastrointestinal symptoms have not 
resulted in severe impairment of health.  The Board finds, 
therefore, that the criteria for a higher rating based on the 
criteria for a hiatal hernia are not met.  

Furthermore, despite the veteran's report of difficulty 
swallowing, there is no evidence of severe stricture of the 
esophagus permitted liquids only, such as to warrant a 50 
percent rating under DC 7203.  Because the criteria for a 
higher rating are not met under any of the relevant 
diagnostic codes, the Board has determined that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a disability rating in excess of 40 percent 
for a gastrointestinal disability.

The Board also finds that the manifestations attributable to 
the combination of acid peptic disease with reflux 
esophagitis, hiatal hernia, and esophageal stricture, post-
operative esophageal rupture, are not of such severity as to 
warrant elevation to a 60 percent evaluation.  Acid peptic 
disease with reflux and hiatal hernia are co-existing 
diseases that do not lend themselves to distinct and separate 
evaluations without violating the rule against pyramiding.  
See 38 C.F.R. §§ 4.113 and 4.114 (2007). 

Thus, despite his reported symtoms, there is no medical 
record reflecting that symtoms of the veteran's service-
connected gastrointestinal disability resulted in definite 
impairment of health.  None of the clinical records indicate 
that the veteran is in a poor state of health or nutrition 
and as, noted, he was urged to lose weight.  A 60 percent 
evaluation is warranted for symtoms productive of definite 
impairment of health.  As definite impairment of health has 
not been shown, the criteria for a higher rating under DC 
7305 are not met. 

The Board recognizes that the veteran experiences frequent 
and regular symtoms associated with his service-connected 
gastrointestinal disability.  Nevertheless, based upon the 
objective evidence of record described above, the Board 
concludes that the preponderance of the medical evidence is 
against his claim for a rating in excess of 40 percent for 
his service-connected acid peptic disease with reflux 
esophagitis, hiatal hernia, and esophageal stricture, post-
operative esophageal rupture.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

Finally, an increased rating could apply if the case 
presented an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular criteria.  38 C.F.R. 
§ 3.321(b) (1) (2007).  The evidence does not show that the 
veteran's service-connected gastrointestinal disability has 
resulted in frequent hospitalizations.  In addition, the 
evidence does not show that the gastrointestinal disability 
has caused marked interference with employment, e.g. wage 
statements, sick leave reports, employers' statements.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met.

ORDER

A rating in excess of 40 percent for the veteran's service-
connected acid peptic disease with reflux esophagitis, hiatal 
hernia, and esophageal stricture, post-operative esophageal 
rupture is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


